SCHWARTZ, Chief Judge.
Rejecting the appellant’s primary point on appeal from his first degree murder conviction, we find no error in the trial court’s exclusion of proffered “expert” testimony that the crime occurred while he was “subject to a homosexual rage, which explains the form of the killing and how he carried the killing out and why it happened under those circumstances.” Lee v. Department of Health & Rehabilitative Servs., — So.2d - [1997 WL 332912] (Fla. Case no. 87,071, opinion filed, June 19, 1997) [22 FLW S354]; Hadden v. State, 690 So.2d 573 (Fla.1997); see State v. Bias, 653 So.2d 380 (Fla.1995). There is no other error.
Affirmed.